  Case 20-21397           Doc 16       Filed 03/10/20 Entered 03/10/20 12:18:27                      Desc Main
                                         Document     Page 1 of 2


                                   UNITED STATES BANKRUPTCY COURT
                                    WESTERN DISTRICT OF TENNESSEE
                                           MEMPHIS DIVISION

     In Re:                                                              Case No. 20-21397

     WILLIE JAMES LOTT, SR.,                                             Chapter 13

              DEBTOR(S).

OBJECTION OF WELLS FARGO BANK, N.A. TO CONFIRMATION REGARDING REAL PROPERTY
           LOCATED AT 18 EAST MITCHELL RD, MEMPHIS, TENNESSEE 38109

        COMES NOW Wells Fargo Bank, N.A., for just cause, and files this written objection to confirmation

pursuant to 11 USC § 1324. Wells Fargo Bank, N.A. objects and asks that a hearing be held and for grounds says

that the plan does not include mortgage arrears, despite arrears being owed in the approximate amount of $7,694.11;

and the plan improperly treats the escrow as an unsecured debt.

        WHEREFORE, PREMISES CONSIDERED, Creditor prays:

        1. That confirmation be denied.

        2. That Wells Fargo Bank, N.A. be awarded its attorney fees and costs incurred in this action.

        3. For any and all further relief to which it may be entitled.


                                              Respectfully submitted,

                                                 /s/ Jordan Anderson
                                                 Jordan Anderson, Attorney for Creditor, Bar # 036721
                                                 joranderson@logs.com |704-609-3496
                                                 Shapiro & Ingle, LLP
                                                 10130 Perimeter Pkwy, Suite 400
                                                 Charlotte, NC 28216
                                                 Phone: 704-333-8107 | Fax: 704-333-8156
                                                 Supervisory Attorney Contact: Bonnie Culp
                                                 bculp@logs.com | 704-249-0065
                                                 Electronic Service Notifications: tnecf@logs.com
  Case 20-21397           Doc 16        Filed 03/10/20 Entered 03/10/20 12:18:27                    Desc Main
                                          Document     Page 2 of 2


                                          CERTIFICATE OF SERVICE

         I, the undersigned, hereby certify that a true and exact copy of the foregoing Objection to Confirmation has
been electronically served or mailed, postage prepaid on March 9, 2020

       William W. Newell
       Reaves Law Firm, PLLC
       4466 Elvis Presley Blvd. Suite 310
       Memphis, TN 38116


       Willie James Lott Sr.
       18 E. Mitchell Rd
       Memphis, TN 38109


       Sylvia F. Brown
       200 Jefferson Ave. Suite #1113
       Memphis, TN 38103



                                                 /s/ Jordan Anderson
                                                 Jordan Anderson, Attorney for Creditor, Bar # 036721
                                                 joranderson@logs.com |704-609-3496
                                                 Shapiro & Ingle, LLP
                                                 10130 Perimeter Pkwy, Suite 400
                                                 Charlotte, NC 28216
                                                 Phone: 704-333-8107 | Fax: 704-333-8156
                                                 Supervisory Attorney Contact: Bonnie Culp
                                                 bculp@logs.com | 704-249-0065
                                                 Electronic Service Notifications: tnecf@logs.com
